DETAILED ACTION
Status of Application: Claims 13-22 are present for examination at this time.  
Claims 13-22 are allowed.
Since the previous office action applicants have embraced the identifiable subject matter in independent claim form. 
Priority
Applicant’s claim for foreign priority is acknowledged.
                                                       Allowable Subject Matter
Claims 13-22 (13 and 18 independent) are allowed.
The following is an examiner’s statement of reasons for allowance of the independent claims: 
The closest prior art of record  “Access Control for Macrocell to Femtocell Handover” by Choi-Grogan et al., US2010/0278141A1 (“Choi), “Service Control Method for Machine Type Communications Device and Related Apparatus and System” by Zhang et al., US2013/0170347 (“Zhang”), “Methods And Systems For Mob_Ho-Ind Message Enhancement” by Shi et al., US2010/0242428A1 (“Shi”), “Access Control for Macrocell to Femtocell Handover” by Choi-Grogan et al., US2010/0278141A1 (“Choi), “Long Term Evolution (LTE) Communications Over Trusted Hardware” by Paczkowski US9191865 (“Paczkowski”), and “Mobile Communication System, Network Node, And Mobile Communication Method” by Tanaka et al., US2016/0227457A1 (“Tanaka”) fails to anticipate or render obvious the concept of device specific connection routes based on specific device attributes (gleaned during communications with a mobile terminal, said gleaning identifying an attribute type) wherein the base station assigned to that attribute is also connected to a virtual Mobility Management Entity (“MME”) said MME being also specifically purposed for the exact same machine type as the base station and based on the same identified attribute from the mobile terminal.  While the Choi, Zhang, and Shi references rendered obvious most of the claim (up to the point of the MME recitiations) they did not contain the specific MME based limitations, and it would be straining reasonableness to bring in another 2 references to loosely cover the 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L SCHWARTZ whose telephone number is (571)270-7494.  The examiner can normally be reached on M-F 10a-6p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached on 571-272-791515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.